Citation Nr: 1429963	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  11-25 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to an initial evaluation in excess of 30 percent for post traumatic stress disorder (PTSD) prior to November 28, 2011.

2. Entitlement to an initial evaluation in excess of 70 percent for PTSD from November 28, 2011.

3. Entitlement to a total rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for PTSD with the assignment of an initial 30 percent evaluation from May 18, 2009.  Jurisdiction was subsequently transferred to the Phoenix, Arizona, RO, which granted an increased evaluation of 70 percent from November 28, 2011.  As a higher schedular evaluation for this disability is possible, the issue of entitlement to an increased rating remains before the Board on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993). 

In August 2012, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A copy of the transcript is associated with the Veteran's claims file.  In addition to the paper claims file, there is a VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

In July 2012, the Veteran's private attorney withdrew from representation in this matter and, in August 2012, VA received VA Form 21-22 appointing the American Legion as his representative before VA.

The issues of entitlement to an evaluation in excess of 70 percent for PTSD from November 28, 2011, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

Prior to November 28, 2011, the impairment from the Veteran's PTSD more nearly approximated occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks rather than reduced reliability and productivity.


CONCLUSION OF LAW

Prior to November 28, 2011, the criteria for an initial evaluation in excess of 30 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that VA sent to the Veteran all required notice in a September 2008 letter, prior to the rating decision on appeal.  In this case, the Veteran's claim arises from his disagreement with the initial evaluations assigned following the grant of service connection for PTSD.  Courts have held that, in cases where service connection has been granted and an initial rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  As a result, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board also finds the Veteran has been afforded adequate assistance in regard to the claim on appeal.  VA obtained all medical treatment records identified by the Veteran.  These records have been associated with the claims file.  VA further afforded the Veteran an appropriate VA medical examination addressing the severity of the Veteran's PTSD.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claim during this period; the Board is also unaware of any such evidence.

The Veteran testified at a hearing before the undersigned in August 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, testimony was elicited in order to substantiate the claim for a higher rating.  The Veteran was assisted at the hearing by his representative.  Testimony was obtained as to the severity of the Veteran's PTSD during the appeal period.  The VLJ repeatedly attempted to elicit testimony as to the nature and severity of the Veteran's PTSD symptoms.  He further explained the information he sought in order to assist the Veteran with establishing entitlement to an higher rating.  No pertinent evidence that might have been overlooked and that might substantiate the claim to a rating higher than assigned in the below decision was identified by the Veteran or his representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony and various statements of record wherein he specifically provides examples of symptoms that are in the rating schedule, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for an increased rating.  Therefore, the Board finds that substantial compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Accordingly, the Board will address the merits of the claim.

II. Evaluation of PTSD

The Veteran seeks an evaluation in excess of 30 percent prior to November 28, 2011.  He testified before the undersigned in August 2012.  He reported that his symptoms included an inability to maintain substantial relationships, heightened awareness of his surroundings, suicidal thoughts, nervousness, aggressiveness, distrust of others, inability to control his anger, and verbal arguments.  The Veteran indicated that he was not working and on "personal leave."  He stated he last worked part-time in May 2012 and had no plans to return to work.  He stated that he did not work well with others, and tends to isolate himself.  The Veteran argued that a higher evaluation was warranted because after his Vietnam service (and before his grant of service connection for PTSD) he had several jobs and failed marriages.  The Veteran reported that he received PTSD therapy through VA, but reported no hospitalizations or medication.  The Veteran noted that he did not talk or interact with his oldest son because he married an Asian woman and fathered a child with her.  He reported that he did not approve of this relationship because she was Asian and argued that his feelings of racism were directly attributable to having served in Vietnam.  He argued that his extreme dislike of Asian people supports his claim for increase.  The Veteran reported that he talked to his younger son and had relocated to Arizona to be near to him.

Various written statements from the Veteran reflect "errors" in the VA examination reports dated in December 2009 and November 2011, to include that he does in fact have hallucinations (described as "thoughts and reactions that remind me of my experience in Vietnam") and obsessive/ritualistic behavior (double checking of doors, checkbook, asking people to repeat answers/questions).  He stated that he struggles with activities of daily living to include eating, cleaning, and keeping up with finances.

General Legal Criteria and Rating Considerations

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Schedular Criteria

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The rating criteria provide that a 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

A GAF (Global Assessment of Functioning) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  This is more commonly referred to as DSM-IV.

A GAF of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). A GAF of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

The Board notes that an examiner's classification of the level of psychiatric impairment by a GAF score is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

Analysis 

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the assignment of an initial evaluation in excess of 30 percent for PTSD prior to November 28, 2011.  Prior to November 28, 2011, the impairment from the Veteran's PTSD more nearly approximates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks rather than reduced reliability and productivity.  Neither the lay nor the medical evidence more nearly reflects the frequency, severity, or duration of psychiatric symptoms required for an evaluation in excess of 30 percent prior to November 28, 2011.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411. 

Report of VA examination dated in December 2009 reflects that the Veteran was diagnosed in May 2009 with PTSD through VA and underwent psychotherapy.  The Veteran reported that he was prescribed medication but chose not to take the medication.  The Veteran denied taking any current medication and group therapy.  By history, the Veteran had 4 marriages end in divorce.  He had one son from his third marriage and another son from his fourth marriage.  His fourth marriage lasted 18 years and ended about 5 years ago.  He complained that his fourth wife had a spending problem and that he had "sworn off women."  He reported no relationship with his oldest son, who had recently married an Asian woman of whom he did not approve.  The Veteran lived near his younger son and maintained regular contact with him.  The Veteran moved to this area about 1.5 years ago; he denied friends in the area.  He stays active by walking, but denied any other activities.  He reported a history of assaultive behavior but nothing in recent years other than an isolated incident of "road rage."  Objectively, the Veteran was clean, neatly groomed, and appropriately dressed with clear, coherent speech and a cooperative, friendly, and attentive attitude.  His affect was appropriate; mood was self-described as "typically melancholy or depressed."  Attention and orientation were intact.  Thought process and thought content was unremarkable.  There were no delusions or hallucinations.  There was no impairment of judgment, intelligence, insight, or memory.  The Veteran reported sleep difficulty, thinking about things including "guys I lost in Vietnam."  This causes daytime fatigue and drowsiness.  There was no inappropriate or ritualistic behavior, panic attacks, or homicidal thoughts.  The Veteran reported suicidal ideation a couple times a week and stated he would get help should he feel actively suicidal.  Impulse control was fair.

On the December 2009 VA examination, symptoms were described as moderate.  These included recurrent intrusive recollections; nightly recurrent distressing dreams of event; sense of reliving the experience; distress at exposure to son's Asian wife; avoidance of things that remind him of trauma; markedly diminished interest or participation in activities; feelings of detachment or estrangement from others; sense of foreshortened future; difficulty falling or staying asleep; irritability or outbursts of anger; and hypervigilance.  It was noted that the Veteran worked at a customer service job in retail 20 hours a week; the Veteran reported that he was "semi-retired before this current job" from work in Michigan as a parking and facilities manager where he worked for 3-4 years and that he had previously worked about 20 years in corporate security for the Dayton Hudson Corporation.  The diagnosis was PTSD, moderate with a current GAF score for 60.

At this examination, in regards to occupational functioning, the Veteran reported an extensive history of aggression during his years of full-time employment in Michigan before moving to North Carolina.  As to social/interpersonal relationships, the Veteran reported he did not enjoy being around people because he is easily irritated and frustrated and becomes aggressive quickly.  He reported having 2 close friends, both of whom live across the country that he does not see often.

VA treatment records dated between 2009 and November 2011 reflect that the Veteran had regular individual therapy for PTSD and depression.  The Veteran expressed his distrust of others and that he enjoyed danger.  These records show that the Veteran presented on time for appointments, appeared casually dressed and well groomed, and was oriented in all spheres with no impairment of thought processes or inappropriate behavior.  These records show no suicidal/homicidal thoughts or hallucinations/delusions.  Mood and affect were variably described.  In June 2009, mood was labile.  In April 2010, the Veteran reported that he had symptoms of social isolation, irritability, frustration with his work environment, low mood, intrusive thoughts of Vietnam, tension/anxiety, and memory/concentration problems.  In April and June 2010, the Veteran reporting that he was considering relocating because his son was graduating college.  In June 2010, the Veteran reported frequent, recurring nightmares, and that he would be on his own soon because his son graduated college.  He noted that he had not talked to his oldest son in Las Vegas since he "married an oriental and had a daughter with her."  Medication on a trial basis was prescribed.  In June and September 2010, insight and judgment were described as borderline.  In September 2009, the Veteran's mood was dysphoric.  In December 2009, the Veteran's mood was anxious, affect restricted.  He was looking forward to the holidays.  In June 2011, the Veteran reported that he had a recent motorcycle trip to the Dakotas.  He noted that he would like to better manage his anger and reported that there had been an altercation during morning traffic.  In September 2011, mood was depressed but the Veteran noted that he had been "busy."  In October 2011, the Veteran reported that he was considering a move out west as both his sons lived further west.  He also reported plans to go out of town.  Mood was "ok" and affect restricted.  In November 2011, mood was anxious and affect restricted.

The lay and the medical evidence of record more nearly reflects the frequency, severity, or duration of psychiatric symptoms required for the assignment of a 30 percent evaluation, and no more, for PTSD prior to November 28, 2011.  The evidence shows that the Veteran was on "personal leave" from his part-time job and semi-retired from his job in facilities management prior to moving to North Carolina and assuming his part-time work.  The record suggests that he has a meaningful relationship with his youngest son although struggled with his graduating college and being on his own as his son moved forward.  The record shows that his ex-wife attempted to reconcile with him and move in with him.  However, the Veteran reported that this was probably not best for him, thereby showing good judgment and insight.  Although the Veteran experienced some anxiety in the period prior to November 28, 2011, it was not shown to be frequent or constant and he had no episodes of panic attacks.  The Veteran also had depressed mood or low mood on occasion, but this also was not shown to be constant and did not result disturbances of motivation.  For example, the Veteran worked prior to going on personal leave, managed to go on a trip to the Dakotas, and too yet another trip; and he contemplated relocating his residence from the east coast to the west.  Also, the Veteran's sleep disturbances and other symptoms, such as distrust of others, have not caused him neglect his personal appearance, miss scheduled appointments, attend to the activities of daily living, and plan and go on personal trips.  Although the Veteran stated he was on leave from his part-time work, he emphasized during his hearing that this was "personal leave" not sick/medical leave and the record suggests that this was not necessarily predicated on the frequency or severity of the Veteran's PTSD symptoms.  To the extent that the Veteran reports hallucinations, obsessive/ritualistic behavior, and struggles with activities of daily living to include, the Board accepts his statements as true but finds that these symptoms are of limited frequency and/or severity as the Veteran had not complained of these to any during his regular outpatient visits.  The Veteran's GAF score of 60 further reflects that he was generally functioning well and acknowledged some occupational and social conflicts as described by the Veteran.

Accordingly, the claim for an initial evaluation in excess of 30 percent prior to November 28, 2011, is denied.  The Veteran's symptoms more nearly approximate the schedular criteria for a 30 percent evaluation prior to November 28, 2011 as this criteria addresses occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily, with routine self-care, abnormal conversation.  The Board finds no basis to stage this rating during this period as the Veteran did not meet the criteria for the next higher evaluation at any time during the appeal period.  See Fenderson, supra.

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a) (201).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the manifestations of the disability are contemplated by the PTSD schedular criteria, which includes all symptoms causing occupational and social impairment.  Therefore, referral for extra-schedular consideration is not warranted.


ORDER

An initial evaluation in excess of 30 percent for PTSD prior to November 28, 2011, is denied.


REMAND

The Veteran seeks an evaluation in excess of 70 percent for PTSD from November 28, 2011.  However, further evidentiary development is necessary before the Board may address this matter.  The Veteran's August 2012 testimony suggests that his PTSD symptoms worsened since his last VA examination and the Veteran reported recent VA outpatient treatment.  The Board observes that neither the claims file nor the VA electronic file includes the Veteran's VA treatment records dated since November 2011.  Also, the Veteran has raised the issue of entitlement TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the issue of entitlement to TDIU is part of the claim for an increased rating for the PTSD.


Accordingly, the case is REMANDED for the following action:

1. All outstanding pertinent treatment records, if any, should be obtained and associated with the record to include all VA treatment records pertinent to the claim dated from November 2011.  Also, the AOJ should provide the Veteran with VCAA notice on his claim for TDIU.

2. The Veteran should be scheduled for a VA examination to ascertain the severity of his service-connected PTSD from November 2011.  The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran is unable to secure or maintain substantially gainful employment solely as a result of his service-connected PTSD disability (there are no other service-connected disabilities at this time).  The examination report must include a complete rationale for all opinions and conclusions reached.  The claims file must be available for review along with a copy of any pertinent medical records located in the VA electronic file that are not in the claims file.  The AOJ should review the examination report to ensure that all information necessary for rating the disability and ascertaining entitlement to TDIU is provided.

3. The AOJ should conduct any other development deemed appropriate.

4. The AOJ should then readjudicate the claim for an evaluation in excess of 70 percent from November 28, 2011, and TDIU with consideration of the evidence added to the record since the most recent supplemental statement of the case.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


